Citation Nr: 0622141	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2005, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				    I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Here, 
participation in combat is conceded, as the evidence reflects 
that the appellant, a World War II veteran, is both a Purple 
Heart and Bronze Star Medal recipient.  Initially, though, 
the issue before the Board is whether the veteran has PTSD.  
Because the Board finds, for the reasons discussed infra, 
that the veteran does not suffer from PTSD, the issue of 
whether the veteran participated in combat or was exposed to 
a stressor is not material.  Even conceding participation in 
combat, in light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the claim still fails.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).   


The relevant medical evidence includes a February 22003 VA 
psychiatric examination report, which stated that the 
appellant did not endorse PTSD symptoms and that he reported 
no history of psychiatric care.  An Axis I diagnosis of PTSD 
was not rendered.  An October 2003 VA psychiatric assessment 
report also did not list PTSD among the veteran's Axis I 
diagnoses.  Nor did a December 2003 mental disorders 
examination report diagnose PTSD; the only Axis I diagnosis 
was vascular dementia, with aphasia and short-term memory 
problems.  A November 2004 VA social work/ambulatory care 
note stated that the appellant presented with PTSD symptoms 
such as intrusive thoughts and reoccurring memories, but no 
PTSD diagnosis was listed.  Finally, a February 2005 VA 
psychiatric assessment report listed an Axis I diagnosis of 
dementia, not otherwise specified, but also did not include a 
diagnosis of PTSD.  Indeed, the record is devoid of a 
competent medical opinion diagnosing PTSD.       

Therefore, as there is no current diagnosis of PTSD, the 
preponderance of the evidence is against the veteran's claim.  
See Gilpin, supra.  Accordingly, the veteran's claim must be 
denied.    

It is acknowledged that the veteran asserts that he has PTSD 
as a result of his service during World War II.  However, he 
has not offered any evidence that he is qualified to offer a 
diagnosis or an etiology for a diagnosis.  As a lay person he 
does not have sufficient medical expertise to offer a medical 
diagnosis or etiology for any complaints.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against a finding 
that the veteran currently has PTSD, the benefit-of-the-doubt 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a December 2004 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection for PTSD.  The 
December 2004 letter, as well as a June 2005 letter also 
informed the appellant of VA's duty to assist him in 
obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the December 2004 VCAA notice letter 
did request that the appellant send to VA any evidence or 
information in his possession that pertained to his claim and 
the June 2005 VCAA notice letter requested that the veteran 
provide VA with any evidence pertaining to his claim that had 
not been previously considered.  Additionally, the June 2005 
letter informed the appellant that he could complete and sign 
a VA Form 21-4142 for each non-VA doctor and medical care 
facility that treated him for PTSD, to include from Dr. Hoya.  
The letter also requested that the appellant provide VA with 
the name and location of any VA facility where he received 
treatment for PTSD.  A review of the claims folder, though, 
reflects that the appellant did not respond to this letter.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the June 
2005 VCAA letter was sent to the appellant the claim was 
readjudicated by the AOJ in the April 2006 supplemental 
statement of the case.  

Finally, the Board notes that the veteran's service medical 
records regarding his period of active duty are unavailable 
from the National Personnel Records Center (NPRC), and are 
determined to have been destroyed in a fire in the early 
1970's.  The claims folder does, though, contain a record 
from the Office of the Surgeon General, Department of the 
Army.  Nonetheless, the Board is mindful that, in a case such 
as this, where service medical records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  
Moreover, at this point, it should be again stressed that it 
is  the absence of evidence of a current diagnosis of PTSD 
that is the crucial factor in this case and that the absence 
of service medical records really has no impact on the 
ultimate decision.   

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


